Citation Nr: 1020089	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  06-23 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent 
disabling for service-connected residuals of shell fragment 
wound of the left elbow with loss of joint and flexor muscle 
and forearm paralysis of the ulnar nerve, for the purpose of 
receiving accrued benefits.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for residual scars, donor site, abdomen, for the 
purpose of receiving accrued benefits.

3.  Entitlement to a compensable evaluation for residual 
scars, donor sites, left and right thighs, for the purpose of 
receiving accrued benefits.

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for defective hearing, for the purpose of receiving 
accrued benefits.


5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability, for the purpose 
of receiving accrued benefits.

6.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's Sons


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 
1968.  He died in October 1995, and the appellant is his 
surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia.  The Veteran's claims file comes from the 
VA Regional Office in Huntington, West Virginia (RO).  This 
case was remanded by the Board in April 2008 for additional 
development.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the Remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record at the time of the 
Veteran's death shows that the Veteran's left arm disability 
was manifested by extensive bone, muscle, nerve, and skin 
damage from the bicep to the hand.

2.  The medical evidence of record at the time of the 
Veteran's death shows that the Veteran's abdomen scar had a 
total area of 240 square inches.

3.  The medical evidence of record at the time of the 
Veteran's death shows that the Veteran's right thigh scars 
had a total area of 160 square inches.

4.  The medical evidence of record at the time of the 
Veteran's death shows that the Veteran's left thigh scars had 
a total area of 80 square inches.

5.  The medical evidence of record at the time of the 
Veteran's death shows Level XI hearing acuity in the right 
ear and Level I hearing acuity in the left ear.

6.  The evidence of record at the time of the Veteran's death 
shows that the Veteran was unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for residuals of shell fragment wound of the left elbow with 
loss of joint and flexor muscle and forearm paralysis of the 
ulnar nerve, for the purpose of receiving accrued benefits, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.1000, 4.68 (2009).

2.  The criteria for an evaluation of 40 percent for residual 
scars, donor site, abdomen, for the purpose of receiving 
accrued benefits, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.20, 4.118, 
Diagnostic Code 7801 (1995).

3.  The criteria for an evaluation of 40 percent for residual 
scars, donor site, right thigh, for the purpose of receiving 
accrued benefits, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.20, 4.118, 
Diagnostic Code 7801 (1995).

4.  The criteria for an evaluation of 30 percent for residual 
scars, donor site, left thigh, for the purpose of receiving 
accrued benefits, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.20, 4.118, 
Diagnostic Code 7801 (1995).

5.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss, for the purpose of receiving 
accrued benefits, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.85, 
Diagnostic Code 6100, 4.86 (2009).

6.  The criteria for a total disability rating for 
compensation based on individual unemployability (TDIU), for 
the purpose of receiving accrued benefits, have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 3.1000, 4.16, 4.18 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication on the merits, letters dated in June 2008, 
October 2008, and May 2009 satisfied the duty to notify 
provisions, after which the claims were readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran's service treatment records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although Veterans 
Claims Assistance Act notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).

At the time of his death, the Veteran had pending claims of 
entitlement to increased evaluations for all of his 
service-connected disabilities, namely a left arm disability, 
scars, and defective hearing, as well as a claim of 
entitlement to TDIU.  When a Veteran has a claim pending at 
the time of his death, his surviving spouse may be paid 
periodic monetary benefits, which were due and unpaid, to 
which he was entitled at the time of his death based on 
existing ratings or decisions, or other evidence that was on 
file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Although the appellant's claim for accrued benefits is 
separate from the claims that the Veteran filed prior to his 
death, the accrued benefits claim is "derivative of" the 
Veteran's claims and the appellant takes the Veteran's claims 
as they stood on the date of his death.  Zevalkink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996).

For accrued benefits purposes, the appellant seeks increased 
evaluations for all of the Veteran's service-connected 
disabilities, as well as entitlement to TDIU.  The evidence 
of record at the time of the Veteran's death consisted of his 
service treatment records, VA medical records dated from 
January 1969 to September 1994, and private medical reports 
dated from February 1987 to January 1995.  As such, the 
determination of all of the accrued benefits claims must be 
made on the basis of this evidence alone, and cannot consider 
evidence associate with the claims file, or generated by VA, 
after the Veteran's death.  See 38 C.F.R. § 3.1000(d)(4).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged 
ratings are appropriate whenever the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Left Arm Disability

Service connection for missile fragment wound, left elbow, 
operated, with absence of left elbow and with ulnar nerve 
involvement was granted by a September 1968 rating decision 
and a 30 percent "or more" evaluation was assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5209, effective December 1, 
1968, with the final rating pending resolution of treatment.  
A May 1969 rating decision assigned a 100 percent 
"convalescent" evaluation for the left arm disability under 
Diagnostic Code 5299-5209, effective December 1, 1968.  In 
the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined. With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2009).  The hyphenated diagnostic code in this case 
indicates that an unlisted musculoskeletal disability, under 
Diagnostic Code 5299, was the service-connected disorder, and 
flail joint of the elbow, under Diagnostic Code 5209, was a 
residual condition.  See Id. (unlisted disabilities requiring 
rating by analogy will be coded by the numbers of the most 
closely related body part and "99").  A February 1970 rating 
decision recharacterized the disability as residual of shell 
fragment wounds left elbow with loss of joint and flexor 
muscle and forearm paralysis of ulnar nerve, and assigned a 
70 percent evaluation under Diagnostic Code 5205-5307, 
effective January 21, 1970.  The hyphenated diagnostic code 
in this case indicates that ankylosis of the elbow, under 
Diagnostic Code 5205, was the service-connected disorder, and 
impairment of Muscle Group VII, under Diagnostic Code 5307, 
was a residual condition.  Special monthly compensation was 
also awarded for the loss of use of one hand under 
38 U.S.C.A. § 1114(k) (West 2002).

The evidence of record shows that the Veteran was right-
handed.  Therefore, for rating purposes, his left arm is 
considered his minor or non-dominant extremity.  See 38 
C.F.R. § 4.69.

The medical evidence of record shows that the Veteran 
experienced severe left arm symptoms as a result of injuries 
sustained in combat in Vietnam.  Multiple VA medical 
examination reports show that the Veteran had extensive left 
arm bone, muscle, nerve, and skin damage from the bicep to 
the hand.

However, the "amputation rule" provides that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at that elective level, were 
amputation to be performed.  See 38 C.F.R. § 4.68.  
Amputation of the minor arm below the insertion of the 
deltoid warrants, at most, a 70 percent evaluation with 
additional entitlement to special monthly compensation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5122.  Accordingly, the 
total combined evaluation for the Veteran's left arm 
disability cannot exceed 70 percent plus special monthly 
compensation.  As such, an increased evaluation in excess of 
70 percent the Veteran's left arm disability is not warranted 
at any point during the period on appeal, as the Veteran has 
been in receipt of the maximum rating allowable from that 
date of service connection onwards.  Even if additional 
disability were demonstrated by the medical evidence which 
would allow for an increased evaluation under a specific 
diagnostic code, the Veteran's combined evaluation cannot be 
increase due to 38 C.F.R. § 4.68.  As such, further 
discussion of the severity of the Veteran's left arm 
disability is irrelevant and an increased evaluation in 
excess of 70 percent is not warranted for residuals of shell 
fragment wound of the left elbow with loss of joint and 
flexor muscle and forearm paralysis of the ulnar nerve, for 
the purpose of receiving accrued benefits.

Scars

Service connection for scars, donor sites, left and right 
thighs and abdomen was granted by a February 1970 rating 
decision and a noncompensable evaluation was assigned under 
38 C.F.R. § 4.118, Diagnostic Code 7805, effective December 
1, 1968.  Subsequently, an October 1973 rating decision 
separated out the rating for the abdomen scar and assigned a 
10 percent evaluation for that scar under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, effective July 27, 1973.

After the Veteran's death, the rating criteria for evaluating 
scar disabilities of the skin were amended, effective August 
30, 2002.  VA's Office of General Counsel has determined that 
the amended rating criteria can be applied only for periods 
on and after the effective date of the regulatory change.  
The Board can apply only the prior regulation to rate the 
Veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327, 
1328-29 (Fed. Cir. 2003).  Since the Veteran died prior to 
the effective date of the regulatory change, the Board must 
evaluate his service-connected scars under the old criteria.

The medical evidence of record at the time of the Veteran's 
death shows that the Veteran received multiple skin grafts to 
repair the damage to his left arm.  The skin grafts were 
taken from his abdomen, left thigh, and right thigh.  
Multiple VA medical examination reports document the 
Veteran's skin graft scars, however the dimensions and 
manifestations of the scars listed in the reports vary.  To 
award the appellant the greatest benefit of the doubt, the 
Board will utilize the findings made by a September 1982 VA 
orthopedic examination report, which provided the largest 
dimensions on record for the Veteran's scars.

The September 1982 VA orthopedic examination report stated 
that there was a single scar covering the entire left side of 
the Veteran's lower chest and upper abdomen which measured 20 
inches by 12 inches with several additional offshoots and 
extensions.  The scar was adherent to the underlying tissue 
and the ribcage, but was not particularly tender.  There was 
a moderate amount of keloid formation.  There were also a 
total of six large scar areas on the Veteran's thighs, two on 
the anterolateral surface of the left thigh and four on the 
anterolateral surface of the right thigh.  Each of these six 
large scar areas measured approximately 10 inches by 4 inches

As stated above, the Veteran's service-connected scars were 
evaluated under Diagnostic Codes 7804 and 2805.  Diagnostic 
Code 7804 was for superficial scars that were tender and 
painful on objective examination.  A 10 percent evaluation 
was the maximum rating available on that Diagnostic Code.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1995).  Diagnostic 
Code 7805 was for 'other' scars and stated that they should 
be rated based on the limitation of function of the part 
affected.  The Board finds that neither of these Diagnostic 
Codes is adequate to properly evaluate the Veteran's 
service-connected scars.  In particular, the Note to 
Diagnostic Code 7804 states that the 10 percent evaluation 
could be awarded for a scar "on tip of finger or toe."  
38 C.F.R. § 4.118, Diagnostic Code 7804, at Note (1995).  It 
is not remotely appropriate to assign the same disability 
evaluation for a single scar on a fingertip as for seven 
surgical skin graft scars that have a total surface area in 
excess of 480 square inches.

As such, the Board will rate the Veteran's service-connected 
scars by analogy, under Diagnostic Code 7801, which 
contemplated third degree burn scars.  38 C.F.R. §§ 4.20; 
4.118, Diagnostic Code 7801 (1995).  This diagnostic code is 
most appropriate for evaluating the Veteran's 
service-connected scars, as it provides variable ratings 
based on the total area effected, as well as separate ratings 
for widely separated areas such as on two or more 
extremities.  This analogous use of Diagnostic Code 7801 is 
further supported by the August 2002 regulatory change to the 
rating criteria for disabilities of the skin, which altered 
Diagnostic Code 7801 to apply not only to burn scars, but 
also to scars "due to other causes, not of the head, face, 
or neck, that are deep and nonlinear."  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2009).  Such a description fits the 
Veteran's skin graft scars perfectly.

Under Diagnostic Code 7801, scars that exceed 6 square inches 
in area warrant a 10 percent evaluation.  Scars that exceed 
12 square inches in area warrant a 20 percent evaluation.  
Scars that exceed one-half square foot in area warrant a 30 
percent evaluation.  Scars that exceed 1 square foot in area 
warrant a 40 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (1995).

As Diagnostic Code 7801 states that separate ratings should 
be provided for scars on widely separated areas, the Board 
finds that proper evaluation of the Veteran's scars requires 
three separate evaluations: an abdomen scar evaluation, a 
left thigh scar evaluation, and a right thigh scar 
evaluation.  The September 1982 VA orthopedic examination 
report stated that the Veteran's abdomen scar measured 20 
inches by 12 inches, which corresponds to 240 square inches.  
As such, a 40 percent evaluation is warranted for the 
Veteran's abdomen scar, for the purpose of receiving accrued 
benefits.  The September 1982 VA orthopedic examination 
report stated that the Veteran had four right thigh scars on 
the anterolateral surface, each measuring 10 inches by 4 
inches.  The total area of these scars corresponds to 160 
square inches.  As such, a 40 percent evaluation is warranted 
for the Veteran's right thigh scars, for the purpose of 
receiving accrued benefits.  The September 1982 VA orthopedic 
examination report stated that the Veteran had two left thigh 
scars on the anterolateral surface, each measuring 10 inches 
by 4 inches.  The total area of these scars corresponds to 80 
square inches.  As such, a 30 percent evaluation is warranted 
for the Veteran's left thigh scars, for the purpose of 
receiving accrued benefits.

In this case, there is no medical evidence of record that 
would support a rating in excess of those assigned herein 
percent for the Veteran's service-connected scars at any time 
during the period pertinent to this appeal.  See Hart, 21 
Vet. App. 505 (2007) (noting that staged ratings are 
appropriate whenever the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings).  The Board has also consider an 
extraschedular evaluation for the Veteran's service-connected 
scars.  See 38 C.F.R. § 3.321(b) (2009).  However, as 
discussed below, TDIU is found to be warranted and thus an 
extraschedular evaluation is moot.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence of record does not show findings that meet the 
criteria for ratings in excess of those assigned herein for 
the Veteran's service-connected scars, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey, 7 Vet. App. at 208 (the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria).

Hearing Loss

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2009).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz.  The VA 
Schedule for Rating Disabilities (Schedule) allows for such 
audiometric test results to be translated into a numeric 
designation ranging from Level I to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the Schedule are intended to make 
proper allowance for improvement by hearing aids.

At the time of the Veteran's death, the most recent 
audiological examination was a January 1988 VA audiological 
examination report which stated that pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
100+
100+
100+
100+
LEFT
10
0
5
10

The average pure tone thresholds for these frequencies are 
100+ decibels in the right ear and 6 decibels in the left 
ear.  Speech recognition was 100 percent in the left ear and 
could not be tested in the right ear.

Applying the January 1988 results to the Schedule reveals a 
numeric designation of Level XI in the right ear and Level I 
in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic 
Code 6100.  Applying these findings to 38 C.F.R. § 4.85, 
Table VII of the Schedule results in a 10 percent evaluation 
for hearing loss under Diagnostic Code 6100.

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  However, the Veteran's test results do not demonstrate 
either (1) a pure tone threshold of 55 decibels or more in 
all four frequencies in the left ear, or (2) a pure tone 
threshold of 70 decibels or more at 2,000 Hertz in left  ear.  
Thus, the Veteran is not entitled to consideration under 
C.F.R. § 4.86 for exceptional patterns of hearing impairment 
for his service-connected left ear hearing loss.  While the 
Veteran does meet the criteria for an exceptional pattern of 
hearing impairment in his right ear, the Veteran's right ear 
is already at Level XI, which is the highest numeric 
designation available.  Accordingly, the provisions for 
exceptional pattern of hearing impairment are moot for the 
Veteran's right ear.

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, based on the most recent audiometric findings 
at the time of the Veteran's death, the 10 percent evaluation 
in effect for the Veteran's service-connected bilateral 
hearing loss is appropriate, and entitlement to a rating in 
excess of 10 percent for bilateral hearing loss is not 
warranted, for the purpose of receiving accrued benefits.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence of record does not show findings that meet the 
criteria for ratings in excess of 10 percent for the 
Veteran's service-connected bilateral hearing loss, the 
doctrine is not for application.  Gilbert, 1 Vet. App. 49; 
see also Massey, 7 Vet. App. at 208 (1994).

TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.

As a result of the findings made herein, at the time of the 
Veteran's death service connection was in effect for 
residuals of shell fragment wound of the left elbow with loss 
of joint and flexor muscle and forearm paralysis of the ulnar 
nerve, rated as 70 percent disabling; residual scars, donor 
site, abdomen, rated as 40 percent disabling; residual scars, 
donor site, right thigh, rated as 40 percent disabling; 
residual scars, donor site, left thigh, rated as 30 percent 
disabling; and bilateral hearing loss, rated as 10 percent 
disabling.  The Veteran was also in receipt of special 
monthly compensation for the loss of use of one hand under 
38 U.S.C.A. § 1114(k).  The combined evaluation for these 
disabilities is 90 percent.  Accordingly, the Veteran met the 
percentage criteria of 38 C.F.R. § 4.16(a).

In a September 1973 VA special orthopedic examination report, 
the Veteran reported that due to his left arm disability "he 
is unable to keep any kind of job and he is not trained to do 
anything, except using his hands."  After physical 
examination, the diagnosis stated that the Veteran had 
"complete total impairment of function of the entire arm."

In a September 1982 VA special orthopedic examination report, 
the Veteran stated that he was unemployed.  The examiner 
stated that the left arm's "completely useless condition for 
work preven[t]s him from any gainful employment."

In a September 1982 VA neuropsychiatric examination report, 
the Veteran reported that he had not worked since 1977.  He 
stated that his last job had been at a hospital in the 
Housekeeping Department and that he held it for approximately 
4 months.  He reported that he could not keep the job because 
of his left hand and his legs, which gave out on him.  The 
examiner stated that the Veteran "has minimal use of his 
left hand and arm. . . . The Veteran has no special skill.  
His ability to do labor work is seriously impaired by his 
left arm."

In an August 1986 application for TDIU form, the Veteran 
reported that he was unable to work due to his left arm 
disability.  He reported that his previous employment had 
been as a house cleaner at a hospital for seven months in 
1977, followed by employment as a "fish cleaner" at a fish 
market for an unspecified period in 1979.  The Veteran 
reported that he left his last job due to his disability.

A January 1988 VA medical examination report stated that 
"because of the lack of elbow joint [the Veteran] is unable 
to use his left arm for any type of heavy labor."  The 
assessment stated that the Veteran had a "marked loss of 
function" of the left arm and was "unable to perform any 
type of heavy labor with it."

The evidence of record at the time of the Veteran's death 
shows that the Veteran was unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.  The Veteran was last employed in 1979 and the 
evidence of record shows that the Veteran remained unemployed 
from that time until his death.  The evidence of record shows 
that the Veteran's left arm was essentially unusable for work 
purposes.  The evidence further shows that the Veteran did 
not have any specialized skills and the few, brief periods of 
employment he was able to obtain were in manual labor jobs.  
The medical evidence at the time of the Veteran's death 
showed that he also had nonservice-connected amputations of 
both legs which contributed to his unemployability.  However, 
there is a great deal of evidence which supports a finding 
that the Veteran was unable to follow a substantially gainful 
occupation due to his service-connected left arm disability 
prior to losing his legs.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the evidence of record at the time of the 
Veteran's death was in equipoise.  As such, a total 
disability rating for compensation purposes based on 
individual unemployability is warranted, for the purpose of 
receiving accrued benefits.  Gilbert, 1 Vet. App. 49.


ORDER

An evaluation in excess of 70 percent for service-connected 
residuals of shell fragment wound of the left elbow with loss 
of joint and flexor muscle and forearm paralysis of the ulnar 
nerve, for the purpose of receiving accrued benefits, is 
denied.

An evaluation of 40 percent disabling for residual scars, 
donor site, abdomen, for the purpose of receiving accrued 
benefits, is granted.

An evaluation of 40 percent disabling for residual scars, 
donor site, right thigh, for the purpose of receiving accrued 
benefits, is granted.

An evaluation of 30 percent disabling for residual scars, 
donor site, left thigh, for the purpose of receiving accrued 
benefits, is granted.

An evaluation in excess of 10 percent disabling for defective 
hearing, for the purpose of receiving accrued benefits, is 
denied.

A total disability rating for compensation purposes based on 
individual unemployability, for the purpose of receiving 
accrued benefits, is granted.


REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  The Veteran died in October 1995 and the 
certificate of death listed his immediate causes of death as 
circulatory collapse and acute myocardial infarction.  There 
are multiple medical records dated prior to the Veteran's 
death which state that the Veteran had extensive 
cardiovascular disabilities with severe complications, 
including amputation of both legs due to severe peripheral 
vascular disease.  The evidence of record shows that the 
appellant was properly provided with a VA medical opinion in 
July 2009, which concluded that the cause of the Veteran's 
death was not related to his service-connected disabilities.  
While the Board does not find any specific error with this VA 
medical opinion, the extraordinary severity of the Veteran's 
service-connected disabilities are such that all possible 
options must be explored to the fullest.  As the Veteran's 
service-connected left army disability included massive loss 
of bone, muscle, and tissue, a medical opinion from a 
cardiovascular specialist would be useful in determining 
whether such serious physical injuries could have contributed 
to the cardiovascular disabilities which caused the Veteran's 
death.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is remanded for the following actions:

1.	The RO must make arrangements to 
obtain a VA medical opinion from a 
cardiovascular specialist as to 
whether the Veteran's 
service-connected disabilities caused 
or contributed substantially or 
materially to the cause of his death.  
The claims file must be made 
available to and reviewed by the 
examiner.  The examiner must 
specifically describe what, if any, 
impact the Veteran's left arm 
disability had on his cardiovascular 
system.  Thereafter, based upon 
review of the service and 
post-service medical records, the 
examiner must provide an opinion as 
to whether the Veteran's 
service-connected disabilities caused 
or contributed substantially or 
materially to the cause of his death.  
Any opinion provided must include an 
explanation of the basis for the 
opinion.  If any of the above 
requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be 
typed.

2.	The RO must then readjudicate the 
claim and, thereafter, if the claim 
on appeal remains denied, the 
appellant and her representative must 
be provided a supplemental statement 
of the case.  After the appellant and 
her representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


